963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Hill TAYLOR, a/k/a John Doe, a/k/a Marvin Grant,Petitioner-Appellant,Eugene M. NUTH, Acting Warden, Respondent-Appellee.Melvin Hill TAYLOR, a/k/a Marvin Grant, a/k/a John Doe,Plaintiff-Appellant,v.Bishop L. ROBINSON;  Eugene M. Nuth;  Frank A. Hall;  HowardN. Lyles;  Leslie Dorsey;  Bernard Smith;  Merry Coplin;James Felix;  Porter;  E. Bury;  Wolf;  B. Brate;  Shienoky;Decco;  L. T. S. Harrison;  Allen;  Henson;  WilliamGossard, Defendants-Appellees.Melvin Hill TAYLOR, Petitioner-Appellant,v.Bishop L. ROBINSON;  Eugene M. Nuth, Respondents-Appellees.
Nos. 92-6047, 92-6085, 92-6116.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 18, 1992Decided:  May 26, 1992

Melvin Hill Taylor, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before RUSSELL, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Melvin Hill Taylor seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  He also appeals the district court's refusal to grant relief pursuant to 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion in No. 92-6047 discloses that the appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court that Taylor's claim that his sentences should run concurrently is without merit.  Taylor v. Nuth, No. CA-91-1397-H (D. Md. Dec. 12, 1991).  Our review of the record and the district court's opinion in No. 92-6116 similarly discloses that the appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Taylor v. Robinson, No. CA-91-3667-H (D. Md. Jan. 13, 1992).  Finally, our review of the record and the district court's opinion in No. 92-6085 also discloses that the appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Taylor v. Robinson, No. CA-91-3730-H (D. Md. Jan. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 92-6047, DISMISSED No. 92-6116, DISMISSED No. 92-6085, AFFIRMED